Appeal from a judgment of the Supreme Court, Erie County (John F. O’Donnell, J.), rendered March 1, 2006. The judgment convicted defendant, after a nonjury trial, of menacing in the second degree, stalking in the fourth degree, and aggravated harassment in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed and the matter is remitted to Supreme Court, Erie County, for proceedings pursuant to CPL 460.50 (5).
Memorandum:
Defendant appeals from a judgment convicting him after a nonjury trial of menacing in the second degree (Penal Law § 120.14 [2]), stalking in the fourth degree (§ 120.45 [2]), and aggravated harassment in the second degree (§ 240.30 [2]). Defendant made only a general motion to dismiss and thus failed to preserve for our review his contentions concerning the alleged legal insufficiency of the evidence (see People v Gray, 86 NY2d 10, 19 [1995]). In any event, the evidence, viewed in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), is legally sufficient to support the conviction (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Contrary to defendant’s further contention, the sentence is not unduly harsh or severe. Present—Scudder, EJ., Smith, Centra, Fahey and Pine, JJ.